Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 19, 2012 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, and Cott Beverages Limited,
a company organized under the laws of England and Wales, as Borrowers, the other
Loan Parties party hereto, the Lenders party hereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent. Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement referred
to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, JPMorgan Chase Bank, N.A., London Branch, as UK Security Trustee,
JPMorgan Chase Bank, N.A., as Administrative Collateral Agent, General Electric
Capital Corporation, as Co-Collateral Agent, and the other parties party
thereto, are parties to that certain Credit Agreement dated as of August 17,
2010 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement on the terms
and subject to the conditions expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent and the Lenders party hereto are willing
to agree to amend certain provisions of the Credit Agreement on the terms and
subject to the conditions expressly set forth herein.

1. Amendments to Credit Agreement. Effective as of the Amendment No. 1 Effective
Date (as defined below), the Borrowers, the other Loan Parties, the Lenders, and
the Administrative Agent each agree that the Credit Agreement shall be and
hereby is amended as follows:

(a) Clause (c) of the definition of “Eligible Accounts” is hereby amended by
inserting the phrase “(or, solely in the case of Accounts owing by Lidl UK Gmbh,
77 days)” immediately after the phrase “with respect to which the scheduled due
date is more than 60 days”.

(b) The definition of “Swap Agreement” is hereby amended by inserting the phrase
“(i) the purchase of any commodity (including, without limitation, resin) used
or consumed in the ordinary course of the Company’s business, in each case by
any Loan Party from any Lender or any Affiliate of a Lender, (A) in the case of
Chase or any of its Affiliates, without any further action on the part of any
Person and (B) in the case of any other Lender or any of its Affiliates, upon
delivery to the Administrative Agent of a notice signed by the applicable Lender
or its Affiliate and the Borrower Representative designating the obligations
under such agreement as Secured Obligations entitled to the benefits of the
Collateral Documents and (ii)” immediately after the phrase “means any agreement
with respect to”.

(c) Section 6.09(a)(iv) of the Credit Agreement is hereby amended by replacing
the reference to “5,000,000” contained therein with a reference to “50,000,000”.

2. Conditions to Effectiveness. This Amendment shall become effective as of the
first date (the “Amendment No. 1 Effective Date”) on which each of the following
conditions precedent have been satisfied:



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent and
the Required Lenders.

(b) To the extent not previously delivered, the Administrative Agent shall have
received a copy of the resolutions of each Loan Party authorizing this
Amendment.

(c) The representations and warranties set forth in each of the Loan Documents
and in Section 3 hereof shall be true and correct in all material respects on
and as of the Amendment No. 1 Effective Date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.

(d) At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.

(e) At the time of and immediately after giving effect to this Amendment,
Aggregate Availability is not less than zero.

(f) The amendments contemplated by this Amendment are permitted pursuant to each
of the 2009 Indenture and the 2010 Indenture.

(g) The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by a duly authorized officer of each
Borrower, certifying as to the items in clauses (c) through (f) above, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(h) The payment by Borrowers of all expenses required to be paid or reimbursed
by the Borrowers pursuant to the Credit Agreement or Section 5 hereof in
connection with this Amendment.

3. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the date hereof as follows:

(a) Each Loan Party has the legal power and authority to execute and deliver
this Amendment and the officers of each Loan Party executing this Amendment have
been duly authorized to execute and deliver the same and bind such Loan Party
with respect to the provisions hereof.

(b) This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

(c) This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(d) The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which it is a party and the consummation
of the transactions contemplated by the Amended Agreement and the other Loan
Documents: (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate any Requirement of Law applicable to any Loan

 

2



--------------------------------------------------------------------------------

Party or any of its Subsidiaries, (iii) will not violate or result in a default
under any indenture or other agreement governing Indebtedness or any other
material agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents.

(e) Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that all such representations and
warranties are true and correct in all material respects on and as of the date
of this Amendment as though made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty remains true and correct in all material respects as of such earlier
date.

(f) Each Borrower has caused to be conducted a thorough review of the terms of
the Credit Agreement and the other Loan Documents and each Borrower’s and its
Subsidiaries’ operations since the Effective Date and, as of the date hereof and
after giving effect to the terms hereof, no Default has occurred and is
continuing.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment pursuant to Section 2 above, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby.

(b) Except as specifically amended or modified by this Amendment, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any other Agent or the Lenders, nor constitute a waiver of any provision of the
Credit Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

5. Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, incurred by any Agent and any of its Affiliates in
connection with the preparation, arrangement, execution and enforcement of this
Amendment and all other instruments, agreements and other documents executed in
connection herewith. All costs and expenses in connection with this Amendment
are due on or prior to the effective date of this Amendment.

6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS).

 

3



--------------------------------------------------------------------------------

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

8. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or by other electronic image scan transmission (including via e-mail)
shall be effective as delivery of a manually executed counterpart of this
Amendment. The Administrative Agent may also require that any such documents and
signatures delivered by facsimile or by other electronic image scan transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic image scan transmission.

9. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Credit Agreement and the other
Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.

10. Amendment Constitutes Loan Document. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement and the other Loan Documents.

11. Reaffirmation of Liens and Guarantees.

(a) Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect (except to the extent expressly amended hereby) and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of the Amendment.

(b) Reaffirmation of Liens. Each of the Loan Parties hereby ratifies, confirms
and reaffirms the grant by it of the Liens and security interests in the
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents to which it is a party, and
confirms that all such Collateral will continue to secure the payment and
performance of all Secured Obligations and Secured Liabilities, as applicable,
purported to be secured thereby (including any amount payable under the Credit
Agreement as amended by this Amendment). Without limiting or qualifying the
foregoing, each party acknowledges that the definition of “Secured Liabilities”
in each Collateral Document, as applicable, includes the Secured Obligations
(including any amount payable under the Credit Agreement as amended by this
Amendment).

(c) Reaffirmation of Guarantees. Without limiting or qualifying the foregoing,
each of the Loan Guarantors hereby ratifies, confirms and reaffirms its
obligations and agreements under Article X of the Credit Agreement, Section 2.2
of the UK Security Agreement, and Section 2.2 of that certain Mortgage Over
Shares, dated August 17, 2010, between Cott Beverages, Inc. and JPMorgan Chase
Bank, N.A., London Branch, as security trustee.

[The remainder of this page is intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES INC. By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer CLIFFSTAR LLC By  

/s/ Jason Ausher

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES LIMITED By  

/s/ Greg Leiter

  Name:   Greg Leiter   Title:   Director

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC.   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer 967979 ONTARIO LIMITED   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer 804340 ONTARIO LIMITED   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer 2011438 ONTARIO LIMITED   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT RETAIL BRANDS LIMITED   By
 

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

COTT LIMITED   By  

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director COTT EUROPE TRADING LIMITED   By  

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director COTT PRIVATE LABEL LIMITED   By  

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director COTT NELSON (HOLDINGS) LIMITED  
By  

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director

COTT (NELSON) LIMITED

  By  

/s/ Greg Leiter

    Name:   Greg Leiter     Title:   Director COTT USA FINANCE LLC

By

 

/s/ Fiona Meadows

  Name: Fiona Meadows   Title:   Authorized Representative

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

COTT HOLDINGS INC.   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer INTERIM BCB, LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT VENDING INC.   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT INVESTMENT, L.L.C.   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT USA CORP.   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

COTT U.S. HOLDINGS LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT U.S. ACQUISITION LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer COTT ACQUISITION LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer STAR REAL PROPERTY LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer CAROLINE LLC   By  

/s/ Jason Ausher

    Name:   Jason Ausher     Title:   Treasurer

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Director COTT ACQUISITION LIMITED By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Director COTT LUXEMBOURG S.A.R.L. By:  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Class A Manager By:  

/s/ Luc Sunnen

  Name:   Luc Sunnen   Title:   Class B Manager

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By  

/s/ David J. Waugh

  Name:   David J. Waugh   Title:   Authorized Officer JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as a Lender By  

/s/ Agostino A. Marchetti

  Name:   Agostino A. Marchetti   Title:   Authorized Officer JPMORGAN CHASE
BANK, N.A., LONDON BRANCH, as a Lender By  

/s/ Timothy I. Jacob

  Name:   Timothy I. Jacob   Title:   Senior Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL
CORPORATION,

as a Lender

By:  

/s/ Philip F. Carfora

  Name:   Philip F. Carfora   Title:   Duly Authorized Signatory

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Andrew A. Doherty

  Name: Andrew A. Doherty   Title: Senior Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender By:  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title: Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH, as a Lender By:  

/s/ David Gynn

  Name: David Gynn   Title: Chief Financial Officer By:  

/s/ Marcellus Leung

  Name: Marcellus Leung   Title: Assistant Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Carin Keegan

  Name: Carin Keegan   Title: Director By:  

/s/ Erin Morrisey

  Name: Erin Morrisey   Title: Director

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ David Hill

  Name: David Hill   Title: Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By:  

/s/ Domenic Cosentino

  Name: Domenic Cosentino   Title: Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. (LONDON
BRANCH), By:  

/s/ David Hill

  Name: David Hill   Title: Vice President

 

Signature page to Amendment No. 1 to

Credit Agreement